705 S.E.2d 378 (2010)
Ernest Todd WOODLIFF, Employee
v.
Thomas FITZPATRICK d/b/a Custom Woodwork Unlimited, Employer, (Noninsured), and
Thomas Fitzpatrick, Individually.
No. 348P10.
Supreme Court of North Carolina.
December 15, 2010.
Jay Gervasi, Jr., Greensboro, for Woodliff, Ernest Todd.
John D. Prather, Raleigh, for Fitzpatrick, Thomas, et al.


*379 ORDER

Upon consideration of the conditional petition filed on the 26th of August 2010 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as Moot by order of the Court in conference, this the 15th of December 2010."